Opinion issued September 14, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00336-CR
                            ———————————
               IN RE JOHN ANTHONY BUCHANAN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, John Anthony Buchanan, incarcerated and proceeding pro se, has

filed a petition for writ of mandamus, seeking an order to compel the trial court to

vacate a previous order appointing counsel, perform a proper indigency

determination, and reinstate former counsel.1

      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a).

1
      The underlying case is The State of Texas v. John Anthony Buchanan, cause
      number 1618854, pending in the 179th District Court of Harris County, Texas, the
      Honorable Ana Martinez presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        2